1

2

3

4                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
5                                         AT TACOMA

6    M.L. ,
                                                            Case No. 3:19-cv-06153-BHS-TLF
7                               Plaintiff,
              v.                                            ORDER GRANTING MOTION TO
8                                                           SEAL
     craigslist Inc. et al.,,
9
                                Defendants.
10

11            This matter comes before the Court on 2005 Investors LLC’s Stipulated Motion to

12   Seal (Dkt. 171) and craigslist Inc.’s Unopposed Motion to Seal (Dkt. 178). This matter

13   has been referred to the undersigned Magistrate Judge. Mathews, Sec’y of. H.E.W. v.

14   Weber, 423 U.S. 261 (1976); 28 U.S.C. § 636(b)(1)(B); Local Rule MJR 4(a)(4); Dkt. 19.

15   For the reasons set forth below, the Court grants both motions to seal.

16            Under Local Civil Rule 5(g), there is a strong presumption of public access to the

17   court’s files which a party must overcome before filing documents under seal. The Court

18   issued a Protective Order explaining that there is a compelling interest in protecting

19   plaintiff’s identity to prevent sex trafficking perpetrator(s) from obtaining plaintiff’s

20   identity, contact information, location of her residence or other private information. Dkt.

21   135 at ¶ 2. The Protective Order allows plaintiff to proceed pseudonymously and

22   requires that any party asserting a need to identify plaintiff in a briefing to file a motion to

23   seal the record. Dkt. 135 at ¶ 2.

24

25

26   ORDER GRANTING MOTION TO SEAL - 1
1           Plaintiff and 2005 Investors LLC inform the Court that the parties need to identify

2    plaintiff and disclose plaintiff’s personal identifying information to properly litigate 2005

3    Investors LLC’s motion for partial summary judgment. Dkt. 171. Similarly, craigslist Inc.,

4    states that their motion for partial summary judgment will necessarily identify plaintiff

5    and rely on disclosing plaintiff’s personal identifying information. Dkt. 178.

6           Based on the pending motions and accompanying declarations (Dkt. 171, 172,

7    178), the Court ORDERS:

8               1. Compelling interests in plaintiff’s privacy and safety warrant proceeding

9                  under seal;

10              2. 2005 Investors LLC’s Motion to Seal (Dkt. 171) and craigslist Inc.’s Motion

11                 to Seal (Dkt. 178) are GRANTED;

12              3. The unredacted documents currently filed under seal (Dkt. 179-183) shall

13                 remain under seal;

14              4. If any of the parties’ subsequent filings related to the two pending motions

15                 for summary judgment (Dkt. 173, 175, 179, 180) reference or disclose

16                 plaintiff’s personal identifying information, the parties are directed to file

17                 the documents under seal.

18              5. The Clerk is directed to send a copy of this Order to the parties.

19          Dated this 10th day of May, 2021.

20

21

22                                                      A
                                                        Theresa L. Fricke
23                                                      United States Magistrate Judge

24

25

26   ORDER GRANTING MOTION TO SEAL - 2
